PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/696,537
Filing Date: 6 Sep 2017
Appellant(s): WELSH, Christopher Martin



__________________
Alex C. Chang
(Registration No. 52,716)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant argues that although SILVERMAN discloses the evacuation of a fluid (coolant) from an isolated volume, SILVERMAN teaches that the evacuation requires the establishment of a seal with a penetration interface cleaner tool, and that the penetration interface cleaner tool of SILVERMAN is not applicable to the in-nozzle high-pressure cleaning device of SOMA (page 10, second paragraph, and page 11, first paragraph of appellant’s arguments). In addition, the appellant argues that there is no teaching or suggestion as to the desirability of applying the semicircular halves and pneumatic face seals of the penetration interface cleaner tool of SILVERMAN to the nozzles of SOMA, and that SILVERMAN is not enabling with regard to the utilization of its penetration interface cleaner tool to isolate a target volume within a nozzle of SOMA, because the analogous structural environment for which the penetration interface cleaner tool is designed is not present in SOMA (page 11, first paragraph of appellant’s arguments).
In response to appellant’s arguments, the claim does not require the use of a particular tool and/or attachment for performing the claimed method. It is noted that the features upon which appellant relies are not recited in the rejected claim(s). Although 
The claim merely requires the method steps of evacuating an interior of the jet pump assembly that is filled with a first liquid by injecting a gas to purge the first liquid from the interior to provide an evacuated surface, and directing a jet of a second liquid onto the evacuated surface, in the context of claim 1, which are met by SOMA in view of SILVERMAN.
SOMA teaches a method for cleaning the inner surfaces of a jet pump assembly of a nuclear reactor comprising the step of discharging a high pressure jet of water onto the inner surfaces of the jet pump assembly (para. 0026 and 0030 of Soma). SOMA does not teach the step of evacuating the interior of the jet pump assembly filled with a first liquid by injecting a gas to purge the first liquid from the interior to provide an evacuated surface, wherein the jet of water is directed to the evacuated surface. However, the method steps of evacuating the interior of a surface filled with a first liquid by injecting a gas to purge the first liquid from the interior to provide an evacuated surface, wherein a second liquid is directed to the evacuated surface were known in the art. For example, SILVERMAN teaches a method for cleaning debris that has been accumulated around ingress and egress piping within water-submerged portions of nuclear reactors vessels (column 1, lines 6-10 of Silverman), the method comprising the steps of evacuating an interior surface filled with a liquid by blowing compressed air to the interior surface to be cleaned to create turbulence, causing any loose sediment to be dislocated and suspended in the liquid and supplying water to the isolated volume 
In response to appellant’s argument that SILVERMAN is nonanalogous art (page 11, first paragraph of appellant’s arguments), it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SOMA teaches a method for cleaning a jet pump assembly of a nuclear reactor comprising the step of discharging a high pressure jet of water onto the inner surfaces of the jet pump assembly (para. 0026 and 0030 of Soma). SILVERMAN was presented to show that it was known in the art to evacuate an interior surface filled with a liquid by blowing compressed air to the interior surface, since SILVERMAN teaches a method for cleaning debris that has been accumulated around ingress and egress piping within water-submerged portions of nuclear reactors vessels (column 1, lines 6-10 of Silverman), comprising the steps of 

Furthermore, the appellant argues that SOMA does not teach that its nozzles are filled with a first liquid such as water (page 13, second paragraph of appellant’s arguments).
However, SOMA teaches a method for cleaning the inner surfaces of a jet pump assembly of a nuclear reactor, wherein the jet pump is installed in a boiling water reactor (para. 0002 of Soma), and the cleaning of the jet pump is performed when the jet pump is installed in the reactor (para. 0007 of Soma). Moreover, the appellant discloses that it was known in the art that when the boiling water reactor is shut down for maintenance, the jet pump assembly still contains the liquid of the drive flow and the entrained flow (appellant’s specification –Description of Related Art-, para. 0003). Therefore, it would be reasonably expected that water or moisture be present in the jet pump assembly disclosed by SOMA, since the jet pump assembly disclosed by SOMA is installed in a boiling water reactor (para. 0002 of Soma), and the cleaning of the jet pump is performed when the jet pump is installed in the reactor (para. 0007 of Soma).

Furthermore, the appellant argues that the Examiner is improperly focused on whether evacuating an interior surface is known as opposed to whether 
In response to appellant’s arguments, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
As previously disclosed, the claim does not require the use of a particular tool and/or attachment for performing the claimed method. The features upon which appellant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim merely requires the method steps of evacuating an interior of the jet pump assembly that is filled with a first liquid by injecting a gas to purge the first liquid from the interior to provide an evacuated surface, and directing a jet of a second liquid 
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, SILVERMAN was not relied and/or presented due to the structural features of the tool disclosed by SILVERMAN. SILVERMAN was presented and relied upon due to its teaching of a method for cleaning debris from pipe within water-submerged portions of nuclear reactors vessels (column1, lines 6-10 of Silverman), comprising the steps of evacuating an interior surface filled with a liquid by blowing compressed air to the interior surface to be cleaned with a liquid jet (column 8, lines 48-56 and column 9 lines 22-26 of Silverman). Therefore, as previously discussed the combination of SOMA and SILVERMAN teaches the method steps of evacuating an interior of the jet pump assembly that is filled with a first liquid by injecting a gas to purge the first liquid from the interior to provide an evacuated surface, and directing a jet of a second liquid onto the evacuated surface, as instantly claimed in claim 1.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARLYN I RIVERA-CORDERO/Examiner, Art Unit 1714                                                                                                                                                                                                        
Conferees:
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.